Conviction is for murder with the punishment assessed at fifteen years in the penitentiary.
Our attention is called to the fact that the record fails to show that sentence was pronounced against defendant. In this condition no final judgment is shown and no appeal will lie to this court. Hence, the appeal must be dismissed and it is so ordered.
Upon request of counsel for defendant permission is granted for withdrawal of the record, including transcript, statement of facts and other papers on file, for re-approval in the court below when sentence shall be pronounced, if defendant should then desire to perfect an appeal to this court.
Appeal dismissed.